      Case 2:17-cv-00244-ALB-JTA Document 84 Filed 06/10/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR
                  THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

LARRY ROGER BAISDEN, II,                    )
#298382,                                    )
                                            )
            Plaintiff,                      )
                                            )
      v.                                    )     Case No. 2:17-cv-244-ALB
                                            )
CORIZON, LLC., et al.,                      )
                                            )
            Defendants.                     )

                                      ORDER

      On April 9, 2020, the Magistrate Judge entered a Recommendation (Doc. 83)

to which no objections have been filed within the time provided by the court. After

an independent review of the file and upon consideration of the Recommendation, it

is ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED.

      2. The defendants’ motions for summary judgment are GRANTED.

      3. Judgment is GRANTED in favor of the defendants.

      4. This case is DISMISSED with prejudice.

      5. Costs are taxed against the plaintiff.

      A separate Final Judgment will be entered in accordance with this order.
Case 2:17-cv-00244-ALB-JTA Document 84 Filed 06/10/20 Page 2 of 2




DONE and ORDERED this day, June 10th, 2020.


                                  /s/ Andrew L. Brasher
                             ANDREW L. BRASHER
                             UNITED STATES DISTRICT JUDGE




                                2
